 



Exhibit 10.3
COMMITMENT AND ACCEPTANCE
     This Commitment and Acceptance (“Commitment and Acceptance”) dated as of
October 21, 2005, is entered into among the parties listed on the signature
pages hereof. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement (as defined
below).
Preliminary Statements
     Reference is made to the Credit Agreement dated as of September 20, 2005
(such agreement, together with any amendments supplements or other modifications
thereto from time to time, collectively, the “Credit Agreement”) between Avatar
Properties Inc., as Borrower (“Borrower”), Avatar Holdings Inc., as Guarantor,
Wachovia Bank, National Association as Administrative Agent and Lender
(“Agent”), Guaranty Bank as Syndication Agent and Lender, Wachovia Capital
Markets, LLC, as Lead Arranger and the other Lenders from time to time party
thereto.
     Pursuant to Section 2.02(i) of the Credit Agreement, Borrower has requested
a Facility Increase in the aggregate Commitment Amount from One Hundred Million
Dollars ($100,000,000) to One Hundred and Twenty Five Million Dollars
($125,000,000). Such increase in the Aggregate Commitment is to become effective
on October 21, 2005 (the “Increase Date”). In connection with such requested
increase in the Aggregate Commitment, Borrower, Agent and the Lenders hereby
agree as follows:
     1. Lender’s Commitment. Effective as of the Increase Date, the aggregate
Commitment of the Lenders under the Credit Agreement shall be increased in the
amount set forth opposite each Lender’s name on Schedule A, attached hereto.
     2. Representations of Borrower. Borrower hereby represents and warrants
that, as of the date hereof and after giving effect to the increase of the
aggregate Commitment of the Lenders on the Increase Date: (a) no event or
condition shall have occurred and then be continuing which constitutes a Default
or Event of Default; and (b) the representations and warranties contained in
Article 4 of the Credit Agreement are true and correct in all material respects
(except to the extent any such representation or warranty is stated to relate
solely to an earlier date).
     4. Governing Law. This Commitment and Acceptance shall be governed by the
laws of the State of Florida.
[SIGNATURE PAGES TO FOLLOW]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Commitment and
Acceptance by their duly authorized officers as of the date first above written.

         
AGENT:
        WACHOVIA BANK, NATIONAL ASSOCIATION    
 
       
BY:
/s/ James D. Davis
 
    NAME: James D. Davis     TITLE: Vice President    
 
        LEAD ARRANGER:     WACHOVIA CAPITAL MARKETS, LLC    
 
       
BY:
/s/ Darrell Perry    
 
      NAME: Darrell Perry     TITLE: Vice President    
 
        SYNDICATION AGENT:     GUARANTY BANK    
 
       
BY:
/s/ Atila Ali    
 
      NAME: Atila Ali     TITLE: Vice President    
 
        LENDERS:     WACHOVIA BANK, NATIONAL ASSOCIATION    
 
       
BY:
/s/ James D. Davis    
 
      NAME: James D. Davis     TITLE: Vice President    
 
        GUARANTY BANK    
 
       
BY:
/s/ Atila Ali    
 
      NAME: Atila Ali     TITLE: Vice President    
 
        FRANKLIN BANK, SSB, a Texas Savings Bank    
 
       
BY:
/s/ Mark Mahoney    
 
      NAME: Mark Mahoney     TITLE: Vice President    

 



--------------------------------------------------------------------------------



 



         
AGREED
     
 
       
BORROWER:
     
 
        AVATAR PROPERTIES INC., a Florida corporation
 
       
By:
/s/ Dennis J. Getman
 
    Dennis J. Getman     Executive Vice President    
 
        JOINED IN BY GUARANTOR:    
 
        AVATAR HOLDINGS INC.,     a Delaware corporation    
 
       
By:
/s/ Dennis J. Getman
 
    Dennis J. Getman     Executive Vice President    

 



--------------------------------------------------------------------------------



 



SCHEDULE A
List of Lenders with Commitment Amounts

                 
Lender
  Increased Amount   Total Commitment
Wachovia Bank, National Association:
  $ 18,000,000.00     $ 68,000,000.00  
 
               
Guaranty Bank:
  $ 4,500,000.00     $ 32,000,000.00  
 
               
Franklin Bank, SSB, a Texas savings bank:
  $ 2,500,000.00     $ 25,000,000.00  

 